DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 01/04/2021. As directed by the amendment: claims 15, 19-20 have been amended; claims 1-14, 17, 23 have been canceled; and no new claims have been added. Thus, claims 15-16, 18-22, 24-32 are presently pending in this application.

Allowable Subject Matter
Claims 15-16, 18-22, 24-32are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Horita et al. (US 2015/0335830), Takemoto (US 2015/0174329), Courteix (US 2002/0062108).
Regarding claims 15, 19, 20, Horita fails to disclose/teach among all the limitation or render obvious a cap of a drug delivery device wherein the cap comprising an outer cap 
Regarding claims 15, 19, 20, Takemoto fails to disclose/teach among all the limitation or render obvious a cap of a drug delivery device wherein the cap comprising an outer cap element wherein the outer cap element has a folded proximal end comprising a folded back proximal lip, the folded back proximal lip forming a proximal edge of the cavity of the outer cap element, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claims 15, 19, 20.
Regarding claims 15, 19, 20, Courteix fails to disclose/teach among all the limitation or render obvious a cap of a drug delivery device wherein the cap comprising an outer cap element and an inner cap element wherein the a proximal slope of a nose of the cap snap feature is less steep than a distal slope of a nose of the cap snap feature, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claims 15, 19, 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783